Citation Nr: 1116598	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  04-40 421	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Because the Veteran currently lives within the jurisdiction of the RO in San Diego, California, that facility retains jurisdiction over this appeal.  A videoconference Board hearing was held at the RO in April 2008 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  In November 2010, the Veteran declined the Board's offer of a new hearing before a different Veterans Law Judge.  See 38 C.F.R. § 20.717 (2010).

In July 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.

In September 2009, the Board denied the Veteran's claim of service connection for chronic headaches.  The Veteran and VA's Office of General Counsel timely filed a Joint Motion for Remand (Joint Motion) with the U.S. Court of Appeals for Veterans Claims and, in August 2010, the Court granted the Joint Motion and vacated the Board's September 2009 decision.

In March 2011, the Veteran, through his service representative, submitted voluminous additional evidence in support of his claim.  He also waived RO jurisdiction over this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's service treatment records show that his in-service complaints of headaches during active service were acute, transitory, and resolved with treatment.

2.  The Veteran's service treatment records shows that, while on active service in December 1970, he reported falling off of a helicopter and fracturing his ankle; no complaints of or treatment for headaches were noted at the time of or immediately following this in-service accident.

3.  The Veteran's service treatment records show that, although he complained of neck pain during active service, these complaints were not the result of any head injury and did not result in any diagnosis of chronic headaches during service.

4.  The Veteran's service treatment records show that he did not complain of and was not treated for a head injury at any time during active service, including as a result of his in-service accident in December 1970.

5.  The competent evidence shows that the Veteran's suboccipital neuralgia, which manifested first several years after his service separation, is not related to active service or any incident of service, to include his in-service accident in December 1970.


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by active service nor may they be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May 2003, April 2007, and in September 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for chronic headaches.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the April 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2003 VCAA notice letter was issued to the Veteran and his service representative prior to the August 2003 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  As noted in the Introduction, the Veteran declined the opportunity to have another Board hearing after the Veterans Law Judge who held the Board hearing in this case subsequently retired from the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  In the Joint Motion, both parties suggested that the VA examination conducted in November 2008 somehow was deficient because the VA examiner who saw the Veteran in November 2008 had not addressed all of the potentially relevant evidence supportive of the Veteran's claim, to include his service treatment records and post-service VA and private treatment records.  See Joint Motion, at pp. 1-3.  The Board observes that a review of the November 2008 VA examination report shows that the VA examiner reviewed the Veteran's voluminous claims file, to include his service treatment records and post-service medical records.  This examiner specifically noted that she had reviewed the Veteran's multiple post-service examinations contained in the claims file and dated in the years immediately following his service separation in November 1972 which addressed his contention that he continued to complain of chronic headaches and/or suboccipital neuralgia during that time period.  This examiner relied on these examinations, at least in part, to provide the rationale for her negative nexus opinion between the Veteran's headaches and active service.

In questioning the adequacy of the November 2008 VA examination report, both parties to the Joint Motion also appear to be raising a general challenge to the professional competence of the nurse practitioner who conducted that examination.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The appellant in Cox challenged the adequacy of a medical examination conducted by a VA nurse practitioner and asserted that VA's failure to provide him with an examination conducted by a VA physician violated VA's duty to assist under the VCAA.  See Cox, 20 Vet. App. at 567.  The Court rejected this argument in Cox and held, " We have never required, nor do we intend to do so here, that medical examinations under section 5103A only be conducted by physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence) and Williams v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence)).  The Court also held in Cox that the appellant's argument that a VA examination conducted by a nurse practitioner was not competent medical evidence "is not supported by" 38 C.F.R. § 3.159(a)(1).  Id. at 569.  With regard to nurse practitioners, the Court noted in Cox that, because of their medical education and training, they "fit[] squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Id.  The Court concluded that VA had satisfied the duty to assist under the VCAA in Cox by providing a medical examination conducted by a nurse practitioner.  Id.  The Court further held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the appellant nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the nurse practitioner who conducted the November 2008 VA examination beyond the unsupported assertion in the Joint Motion that she did not review relevant evidence in the claims file.  As discussed, a review of the November 2008 VA examination report demonstrates that, in fact, the VA nurse practitioner who conducted this examination reviewed and cited to multiple post-service examination reports dated in the years immediately following the Veteran's service separation in November 1972 and contained in the claims file when she provided a rationale for her opinion.  

Recent Federal Circuit precedent also suggests that VA correctly relied upon the November 2008 examination report in adjudicating the Veteran's service connection claim for chronic headaches.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the appellant nor his representative has identified or submitted any evidence or argument that the nurse practitioner who conducted the November 2008 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  They contend instead - without support in the record - that the VA examiner's alleged failure to review relevant evidence in the claims file renders the November 2008 examination report inadequate for adjudication purposes.  This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the nurse practitioner (or any other examiner) prior to relying on the Veteran's November 2008 VA examination in adjudicating his service connection claim for chronic headaches.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Even assuming for the sake of argument only that it was error to rely on the November 2008 VA examination report because it was not signed by a VA physician, any error is harmless in this case because there has been no showing or even an allegation that the VA nurse practitioner who conducted the November 2008 VA examination was not competent or did not report accurately the Veteran's immediate post-service treatment for headaches or suboccipital neuralgia.  Both parties appear to be asserting in the Joint Motion that, because she failed to discuss a private examination report dated in July 1977, the VA nurse practitioner who examined the Veteran in November 2008 committed reversible error.  As will be explained below, however, because the July 1977 private examination report was based on a wholly inaccurate in-service history reported by the Veteran, it is entitled to little probative value.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds that any error in not discussing the July 1977 private examination report in November 2008 is harmless.  The Board also finds that the November 2008 VA examination is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his headaches, noted his claimed in-service history, described completely his current symptomatology, and complied with the Board's July 2008 remand instructions.  See 38 C.F.R. § 4.2 (2010).

Both parties also asserted in the Joint Motion that remand was required for a determination by the Board whether, if there was evidence of an in-service neck or shoulder injury in the Veteran's service treatment records, another VA examination was required.  See Joint Motion, at pp. 4-5.  As will be explained below, there is no competent evidence in the Veteran's service treatment records that he experienced either a neck or shoulder injury at any time during active service.  The Board thus finds that another examination is not required to comply with the Joint Motion.  There also is no competent evidence, other than the Veteran's statements, which indicates that his chronic headaches may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  Thus, the Board also finds that another examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred chronic headaches during active service.  He specifically contends that he injured his neck, back, and shoulder during active service in an accident involving a helicopter and was treated for chronic headaches as a result of this in-service accident in December 1970.  He also contends that he was treated for headaches and for neck, back, and shoulder injuries between December 1970 and his service separation.  He contends further that he was diagnosed as having suboccipital neuralgia within the first post-service year (i.e., by November 1973) and continued to be treated for this disability in the years immediately following his service separation such that he is entitled to service connection for chronic headaches (or suboccipital neuralgia) on a presumptive service connection basis.  He finally contends that his current headaches are related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including suboccipital neuralgia (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for chronic headaches.  The Veteran has contended that he experienced chronic headaches as a result of an in-service accident in December 1970 when he fell off of a helicopter and injured his neck, back, shoulder, and ankle.  The Veteran also testified to this effect at an April 2008 videoconference Board hearing held before a Veterans Law Judge who subsequently retired from the Board.  Despite the Veteran's lay assertions and April 2008 Board hearing testimony to the contrary, there is no indication in the Veteran's service treatment records that he complained of or was treated for headaches and/or for neck, back, or shoulder injuries at the time of an in-service accident in December 1970.  These records show instead that he complained of headaches prior to his in-service accident and these complaints were acute, transitory, and resolved with treatment.  For example, in May 1969, the Veteran complained of sinus congestion with headaches which had lasted for 4 days.  He was prescribed Actifed.

In August 1970, the Veteran's complaints included headaches in the frontal lobes.  The impressions included probable sinusitis.

In September 1970, the Veteran complained of injuring his right ankle after he jumped off of a 15-foot ledge.  Objective examination showed a significant strained right ankle.  He was advised to tape his ankle for 1 week.  One week later, he complained of the same right ankle pain.  Physical examination showed swelling still present over the lateral malleolus and below the medial malleolus.  The impression was resolving ankle sprain.

In October 1970, the Veteran reported to the medical officer for an allergy consult.  At that time, his complaints included frontal headaches.  

On periodic physical examination on December 16, 1970, clinical evaluation was completely normal except for marks and scars.  No significant or interval history and no defects and diagnoses were noted.  When specifically asked to report whether he ever had or currently had any "frequent or severe headache" on a "Report of Medical History" completed at this examination, the Veteran did not check either "Yes" or "No."  He denied all other relevant medical history.  

On outpatient treatment on December 18, 1970, the Veteran was seen for evaluation of a cast and reported experiencing pain at the medial malleolus.  On December 22, 1970, it was noted that the Veteran was seen for "cast change."  

On January 5, 1971, it was noted that the Veteran requested a new cast and to see the medical officer about his neck and back.  He reported falling off of a helicopter on December 17, 1970, which was noted as an approximate date of this reported accident.  It was noted that x-rays taken at the time of the Veteran's reported accident showed a non-displaced fracture of the malleolus.  The Veteran's cast was 21/2 weeks old.  No relevant findings were reported concerning the neck or back.  The Veteran was given a new cast and advised to return to the clinic in 2 weeks.  

On January 20, 1971, the Veteran's ankle cast was removed.  At that time, it was noted that he was 4 weeks post-malleolus fracture.  X-rays showed that the post-malleolus fracture was healing well and in good position.  The Veteran was put in a short leg walking cast for 2 weeks.

In December 1971, the Veteran's complaints included frequent headaches.  

In September 1972, the Veteran's complaints included a sore neck.  He denied experiencing any neck injuries or trauma.  Physical examination showed a good, normal range of motion.  The impression was strain.  

At the Veteran's discharge physical examination in October 1972, clinical evaluation was completely normal except for marks and scars.  No significant or interval history and no defects or diagnosis were noted.  

The Board acknowledges that the Veteran was treated for complaints of headaches on several occasions during active service.  These complaints were resolved with in-service treatment, however, and were attributed to in-service upper respiratory complaints (variously diagnosed as sinusitis or allergies).  There is no indication in the Veteran's service treatment records that he was diagnosed as having chronic headaches or experienced neck, back, or shoulder injuries as a result of his in-service accident in December 1970.  The Veteran's service treatment records show instead that he only fractured his ankle as a result of his in-service accident in December 1970.  A previous right ankle sprain in September 1970 appears to have resolved with in-service treatment.  The Board also acknowledges that, although the Veteran's service treatment records indicate that he reported falling off of a helicopter on December 17, 1970, there are no records demonstrating the extent of the Veteran's alleged injuries at the time of this accident in his available service treatment records.  Nor is the exact date of the Veteran's in-service accident clear from a review of his service treatment records as December 17, 1970, is noted in these records as an approximate date of this accident.  Although the Veteran asked to see a medical officer about his neck and back in January 1971, no relevant findings concerning the neck, back, or shoulder were noted at that time.  The Veteran himself specifically denied experiencing any neck injuries or trauma when seen in September 1972, approximately 2 months prior to his service separation in November 1972.  And his October 1972 separation physical examination showed no relevant in-service medical history or clinical findings concerning headaches or any injuries to the neck, back, or shoulder.  Thus, the Board finds that, although the Veteran was treated for headaches during active service, no chronic or residual disability due to headaches was diagnosed during service.

There also is no objective evidence that the Veteran's chronic headaches were manifest to a degree of 10 percent or more within the first post-service year (i.e., by November 1973) such that service connection for chronic headaches (or suboccipital neuralgia) is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  Although it is not entirely clear from a review of the claims file, it appears that the Veteran filed a claim of service connection for sinusitis (among other disabilities) immediately following his discharge from active service in November 1972.  The RO then requested that the Veteran be scheduled for VA ears, nose, and throat (ENT) examination in January 1973 to evaluate his claimed sinusitis.  At that examination, it was noted that the Veteran had a family history of allergies and was a smoker.  No complaints of purulent discharge were noted.  The provisional diagnosis was sinusitis.  Physical examination showed clear ear canals, intact tympanic membranes, a deviated nasal septum with some dried mucus, a clear throat, mobile and injected vocal cords in the larynx, and no masses on the neck.  An electroencephalogram (EEG) indicated that the Veteran complained of severe headaches.  The EEG classification was Grade I diffuse dysrhythmia.  The impressions included posterior and frontal headaches by history.  

The Board finds it significant that, when the Veteran was examined for VA purposes in January 1973, approximately 2 months after his service separation, he did not report and the VA examiner did not indicate any relevant in-service history of chronic headaches, to include following an in-service accident in December 1970.  The Board also finds it significant that the Veteran did not file a claim of service connection for headaches at his separation from service in November 1972 when he filed other service connection claims.  There also is no indication in the competent evidence contemporaneous to the Veteran's active service (service treatment records and VA examination report dated 2 months after service separation) that he complained of or was treated for chronic headaches (or suboccipital neuralgia) during active service or within the first post-service year (i.e., by November 1973).  The Board acknowledges that the Veteran complained of headaches during service; as noted, however, these complaints resolved with in-service treatment and no chronic disability resulted.  The Board also acknowledges that a January 1973 EEG indicated that the Veteran complained of severe headaches, although there was no complaint of headaches noted in the January 1973 VA examination report itself (which included the EEG).  The Veteran also did not report any relevant in-service history of headaches to the VA examiner who completed the January 1973 examination report.  No chronic headaches were diagnosed at this examination as well.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that chronic headaches were diagnosed during active service or were manifest to a degree of 10 percent or more during service or within the first post-service year.  Thus, the Board finds that service connection for chronic headaches is not warranted on a presumptive service connection basis.  Id.

The Veteran also is not entitled to service connection for chronic headaches (or suboccipital neuralgia) on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  As noted elsewhere, the Veteran had several VA examinations in the first 5 years after his service separation in November 1972.  None of these examinations related the Veteran's chronic headaches to active service or any incident of service, to include his in-service accident, however.  A review of these examination reports shows that, in addition to the VA examination in January 1973, the Veteran also was seen for VA examination in August 1974.  At that time, the Veteran's complaints included suboccipital headaches.  He described his headaches as dull pain that were "generally always present with periods of exacerbation" and radiated bilaterally to the frontal areas and around his entire head.  He also reported that "he was subject to similar headaches for a number of years but that, following an accident in December 1970 when he slipped from a helicopter he was repairing, the headaches have increased in intensity and frequency."  Physical examination showed normal cranial nerves and a supple neck without pain on pressure or percussion and no bruits.  An EEG was normal.  A brain scan, sinus films, and skull films all were negative.  X-rays of the cervical spine taken in February 1973 were reviewed and showed minimal posterior spurring of mid-cervical area.  The VA examiner opined that it was possible that the Veteran's reported injury "has to some extent aggravated the preexisting headaches but this is difficult to determine and I doubt that it is a major contributing factor, if at all."   The impression was muscle contraction headaches (tension headaches).

The Board acknowledges that the VA examiner opined in August 1974 that it was possible that the Veteran's reported in-service injury "has to some extent aggravated the preexisting headaches but this is difficult to determine and I doubt that it is a major contributing factor, if at all."   The Board notes in this regard that, although the Joint Motion cited the VA examiner's August 1974 opinion as evidence which was not reviewed by the Board in its September 2009 decision, requiring remand, the complete VA examiner's opinion was not included in the Joint Motion.  See Joint Motion, at pp. 3-4.  The Board also notes in this regard that current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the VA examiner's August 1974 opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for chronic headaches.

In a statement dated on October 8, 1975, and date-stamped as received by the RO on October 10, 1975, the Veteran contended that, while on active service, he "fell from a helicopter, broke my right ankle and fell backward onto my back and neck."  He also contended that he was experiencing constant severe headaches.

On VA examination on October 23, 1975, the Veteran complained of continuous headaches since his discharge from active service.  He reported that, during active service in 1969, he had "jumped out of a helicopter and sustained a fracture of the right ankle and at the same time also sustained an injury in the cervical region.  At that time no attention was paid to the cervical region; it wasn't examined or evaluated.  Later, the [Veteran] developed a headache and still no attention was given."  It was noted that no residual fracture of the cervical spine had been found on recent x-rays.  Routine neurological examination, which was "confined mostly to the upper and lower extremities," showed no gross abnormalities.  Cranial nerves were intact.  There was no evidence of anosmia (or absent sense of smell) or ageusia (or absent sense of taste).  There also was no evidence of any hypalgesia (or decreased pain sense) or hypesthesia (or abnormally decreased sensitivity, especially to touch) in the distribution of the cervical spine.  The VA examiner commented that the probable x-ray demonstration of arthritis changes was most probably secondary to the residual injury sustained in 1969 although a diagnosis was deferred until a repeat cervical x-ray was performed.  The diagnoses were no objective neurological and orthopedic findings and a history of cervical injury with objective complaints of chronic headache.

In a May 1976 statement, the Veteran asserted that his headaches "started while I was still on active duty.  They have persisted since my discharge."  He stated that he had reported these headaches in early 1971 when he had injured his ankle.  He also stated that he had been told that his headaches "were 'probably' brought on because of the broken ankle, the cast, and the special boot that I had to wear" following his in-service ankle fracture and would go away, although his headaches had worsened since service.  

On VA examination in August 1976, the Veteran's complaints included headaches in the back of the neck and the back of the head.  He reported that he "fell from a parked helicopter off the side and hurt his neck, right ankle, and right foot" and was treated for these complaints during active service.  No relevant findings were noted on physical examination.  The diagnoses included a history of headaches, residual of trauma to the neck, subjective findings only.

On private physical examination by Murray Abowitz, M.D., in July 1977, the Veteran's complaints included headaches.  Dr. Abowitz stated that the Veteran reported that "he fell from a grounded helicopter in December 1970, sustaining a fracture of the right ankle."  Dr. Abowitz admitted that he could not find a more specific description of the Veteran's initial injury than right ankle fracture in the available service treatment records he had reviewed but he was "not certain that it matters much."  Dr. Abowitz stated instead that the Veteran's own description of his in-service fall was "of significance."  The Veteran reported that he slipped off the "short wing" of the helicopter and fell to the ground, striking it "in a rather awkward and twisted fashion, on the right side of his upper torso, i.e., the shoulder, neck, and head."  The Veteran stated that "he clearly recalls this manner of fall and experienced immediate pains in the neck and right shoulder.  These were not reported or recorded because of the much more painful injury to the right ankle" which obscured the Veteran's other injuries.  The Veteran also had reported to Dr. Abowitz that, although his headaches were manifest right after the accident, "they became worse about a week later."  When he complained of headaches to his in-service physicians, he was told that they were due to his right ankle cast and would disappear as soon as the cast was removed.  The Veteran also denied experiencing headaches prior to this in-service accident.  Objective examination showed marked and well-defined tenderness in the left suboccipital area with some radiation of pain into the occipital area.  Dr. Abowitz stated that the Veteran's headaches and suboccipital neuralgia were "a direct result of injuries sustained in the fall from the helicopter in October 1970."  He also opined, " There can be no doubt that [the Veteran] sustained a severe neck injury in the accident of October 1970."  Dr. Abowitz concluded that the Veteran's in-service neck injury was analogous to experiencing a whiplash injury of the neck as a result of an automobile collision.  The diagnoses included left suboccipital neuralgia secondary to neck injury "of October 1970" and to traumatic arthritis and headaches, or occipital head pain, from suboccipital neuralgia.

On VA examination in September 1977, the Veteran's complaints included headaches, posteriorly.  He reported that, in 1970, he "slipped off a wet wing of a helicopter and fell off the helicopter to the ground, landing on his upper torso, shoulders, neck, and head, injuring these parts and fracturing his right ankle."  He stated that he had been treated for these injuries.  Physical examination showed he wore a cervical collar.  The diagnoses were status-post injury to the shoulders, neck, and head, by history, and an old, healed fracture of the right talus.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, in an October 1975 opinion, a VA examiner stated that the Veteran's probable x-ray demonstration of arthritis changes was most probably secondary to the residual injury sustained in 1969 although a diagnosis was deferred until a repeat cervical x-ray was performed.  It is not clear from a review of the claims file whether a repeat cervical x-ray was performed prior to the VA examiner rendering diagnoses of no objective neurological and orthopedic findings and a history of cervical injury with objective complaints of chronic headache.  In any event, the Board finds that the VA examiner's October 1975 opinion is not probative on the issue of whether the Veteran's headaches are related to active service because it is based on an inaccurate factual predicate (i.e., that the Veteran incurred an in-service injury in 1969).  As noted, the Veteran's service treatment records clearly show that he reported fracturing his ankle following an in-service fall from a helicopter on December 17, 1970 (which was the approximate date of this accident).  A review of the October 1975 VA examination report shows that the Veteran reported that he incurred his in-service injury when he jumped out of a helicopter in 1969.  He previously had reported (and reported to subsequent VA and private treating physicians) that he had fallen off of a helicopter in December 1970; prior to the VA examination on October 23, 1975, the Veteran's most recent statement alleging only that he had fallen from a helicopter (rather than jumping from the helicopter, as he reported on VA examination) was date-stamped as received by VA less than 2 weeks earlier on October 10, 1975.  Accordingly, to the extent that the VA examiner's October 1975 opinion is based on the Veteran's inaccurately reported in-service history, the Board finds that this opinion is not probative on the issue of whether the Veteran's chronic headaches are related to active service.

The Board also notes that, in his July 1977 opinion, Dr. Abowitz related the Veteran's headaches to active service based on his alleged in-service history of injuring his head and neck when he fell off of a helicopter during active service.  As noted above, there is no support in the Veteran's service treatment records for his assertion that he incurred any injuries other than a right ankle fracture at the time that he fell off of a helicopter in December 1970.  There also is no support for the Veteran's assertion, credited by Dr. Abowitz in his July 1977 examination report, that he had not experienced headaches prior to his in-service accident.  Contrary to what the Veteran reported to Dr. Abowitz in July 1977, almost 5 years after his service separation, his service treatment records show that he was treated for headaches on several occasions prior to his in-service accident in December 1970.  (The Board observes parenthetically that Dr. Abowitz repeatedly dated the Veteran's in-service accident to October 1970 rather than December 1970; this may be a typographical error as the Veteran appears to have reported to Dr. Abowitz that this accident occurred in December 1970.)  Accordingly, to the extent that Dr. Abowitz's July 1977 opinion is based on the Veteran's inaccurately reported in-service history of injuring his head and neck when he fell off of a helicopter, the Board finds that this opinion is not probative on the issue of whether the Veteran's chronic headaches are related to active service.  

The Veteran testified before the Board in March 1980 that he had injured his neck and back in a fall from a parked helicopter in January 1970 during active service.  

On private outpatient treatment in July 1986, the Veteran reported that he had fallen from a helicopter 14 years earlier and had experienced "pain on and off ever since."  No relevant physical examination findings and diagnosis were made.

The Veteran received private outpatient treatment for headaches in 1997-1998.  A review of these records shows that he did not report any relevant in-service history to any of the private physicians who treated him for headaches during this time period.  For example, in August 1997, the Veteran complained of headaches "off and on."  It was noted that he had seen his primary care physician for this complaint and an magnetic resonance imaging (MRI) scan had been negative.  The Veteran stated that his headaches had been "bad" for the previous 10 days.  He denied any nausea, vomiting, or visual or neurological symptoms.  Objective examination showed his neurological system was non-focal.  The assessment was probable tension headaches.

In October 1997, the Veteran's complaints included headaches which had lasted for 1 day.  Objective examination showed tenderness along the bilateral frontal occipital regions.  The assessment included tension headaches.

In April 1998, the Veteran complained of worsening headaches.  A history of cervical degenerative changes and bulging disc was noted.  No relevant diagnosis was offered.

On VA Agent Orange Registry examination in January 2003, the Veteran's complaints included headaches which began in 1971 and "get so bad he wants to just beat his head on the wall."  He experienced headaches about 1-2 times a week although they had been "a lot worse in the past."  His headaches currently lasted about 2 hours and were helped by Vicodin.  He described his headaches as "behind the eyes a lot and over the forehead" along with "overwhelming pressure [and] sharp aching."  He reported injuring his right shoulder in a "helicopter accident" in 1970.  The impressions included chronic headaches.

The Veteran also was treated as an outpatient by VA in 2003-2004.  These VA outpatient treatment records contain references to shoulder and chest pain which the Veteran attributed to his in-service fall from a helicopter.  These records do not indicate, however, that the Veteran reported experiencing in-service headaches, including as a result of this in-service accident, to his post-service VA treating physicians who saw him as an outpatient during this time period.  For example, at his initial visit with a new VA primary care physician in April 2003, the Veteran reported that he had fallen 18 feet from a helicopter in 1971, fractured his ankle, and had been in a cast for 6 weeks following this fracture.  No other relevant medical history was reported by the Veteran.  

In a January 2004 statement, the Veteran contended that a report "filed after the slip/fall accident from the helicopter," showed that headaches, a deviated nasal septum, sinusitis, chest pain, and foot trouble had been noted at the time of this in-service accident.  He also stated that, at the time of this in-service accident, all other injuries had been overlooked except for his broken right ankle which was treated and placed in a cast.  

On VA outpatient treatment in March 2004, the Veteran complained of shoulder, chest, and back pain "which started in 1970 when he fell from a helicopter."  He also reported that, since this in-service accident, "his pain has been more or less constant."  

On VA outpatient physical therapy treatment in June 2004, the Veteran reported a medical history which included right shoulder pain and right chronic anterior chest wall pain dating from the 1970's "after fall from helicopter."

The Veteran contended in a November 2004 statement that, at the time of his in-service fall from a helicopter, he broke his right ankle, incurred multiple fractures of the right sesamoid bone, and sustained other injuries to his right shoulder, back, neck, and chest.  He also started having headaches after his in-service fall but only his broken ankle was treated when he reported to sickbay.  

On VA examination in November 2008, the Veteran complained of headaches since October 1970 when he slipped and fell 18 feet off of a helicopter.  He reported experiencing headaches since this accident.  He described his headaches as beginning at the base of his skull and radiating to the frontal region.  He described his headaches as dull and sharp at times and denied migraine headaches.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported that his headaches were not prostrating and ordinary activity was possible.  He also reported that his headaches usually lasted for hours.  Physical examination showed normal cranial nerves, reflexes, and cerebella.  No carotid bruits were present.  The VA examiner opined that, after reviewing the Veteran's claims file and noting his report of headaches in the 1970's, it was her opinion that the Veteran's headache description and onset was most likely related to suboccipital neuralgia which might result from direct nerve injury or entrapment from contiguous musculoskeletal injury (i.e., neck and shoulder injury).  She also opined that it was less likely than not that the Veteran had any current residuals of a presumed in-service head injury or headaches secondary to a head injury.  The diagnosis was headaches secondary to suboccipital neuralgia.  

In a February 2011 statement, the Veteran contended that he had experienced headaches during basic training and they continued throughout his period of active service.  He also contended that there were no records of the headaches he had experienced during basic training.

The Board observes in this regard that the Veteran has not reported consistently the facts and circumstances surrounding his alleged in-service fall from a helicopter.  First, it is not clear from a review of the Veteran's service treatment records and his contradictory lay statements and Board hearing testimony in March 1980 when his alleged in-service accident, in fact, occurred.  His service treatment records show that, on January 5, 1971, he reported falling off of a helicopter on December 17, 1970, which was noted as an approximate date of this accident.  He reported no relevant in-service history at his separation physical examination in October 1972.  The Board again finds it significant that, when the Veteran was examined for VA purposes in January 1973, approximately 2 months after his service separation in November 1972, he did not report any relevant in-service history of being injured in a fall from a helicopter in December 1970.  In a statement received by VA on October 10, 1975, the Veteran contended that he had fallen from a helicopter, broken his right ankle, fallen on to his back and neck, and experienced constant headaches.  On VA examination on October 23, 1975, less than 2 weeks later, the Veteran reported - for the first time - that, during active service in 1969, he "jumped out of a helicopter and sustained a fracture of the right ankle and at the same time also sustained an injury in the cervical region."  The Veteran did not report that he had fallen out of a helicopter in 1970 or that he had experienced any in-service back injury at his VA examination in October 1975.  Based on a review of Dr. Abowitz's July 1977 report, it appears that the Veteran may have reported at that time that, during active service, he had fallen from a helicopter in either October or December 1970.  The Veteran reported on VA examination in September 1977 that he had slipped and fallen off of a helicopter in 1970.  The Veteran testified before the Board in March 1980 that he had been injured in a fall from a parked helicopter during active service in January 1970.  On private outpatient treatment in July 1986, however, the Veteran reported that he had fallen from a helicopter 14 years earlier (or in 1972).  He subsequently reported on VA outpatient treatment in April 2003 that he had fallen from a helicopter in 1971.  Less than 1 year later, however, he reported on VA outpatient treatment in March 2004 that he had fallen from a helicopter in 1970.  At his most recent VA examination in November 2008, the Veteran reported that he had fallen from a helicopter in October 1970.  Given the inconsistencies in what the Veteran has reported since he allegedly fell from a helicopter during active service, the Board finds that his lay statements concerning when this in-service incident occurred are entitled to little probative value.

Second, the Veteran also has not reported consistently whether, and to what extent, he experienced any injuries as a result of his alleged in-service fall from a helicopter.  There are no service treatment records documenting any complaints of or treatment for headaches or any injuries to the head or shoulders at the time of this alleged in-service accident in late 1970.  Although the Veteran asked to see a medical officer in January 1971 about his neck and back, no relevant findings concerning either his neck or back were noted at that time.  As noted above, the Veteran specifically denied experiencing any neck injuries or trauma when seen in September 1972, approximately 2 months prior to his service separation in November 1972 and almost 2 years after his alleged in-service accident.  And no in-service history of defects and diagnoses was noted at his separation physical examination in October 1972.  On VA examination in August 1976, the Veteran reported that he "fell from a parked helicopter off the side and hurt his neck, right ankle, and right foot" and was treated for these complaints as an outpatient during active service.   On VA examination in September 1977, a little more than 1 year later, the Veteran reported that he incurred injuries to the upper torso, both shoulders, neck, and back, in addition to fracturing his right ankle when he fell off of a helicopter during service.  He also reported that he had been treated for all of these injuries in service.  The Veteran subsequently testified before the Board in March 1980 that he only had injured his neck and back when he fell off of a helicopter during service.  He subsequently contended in November 2004 that, at the time of his in-service fall from a helicopter, he broke his right ankle, incurred multiple fractures of the right sesamoid bone, and sustained other injuries to his right shoulder, back, neck, and chest.  He also contended that he started having headaches after his in-service accident but only his broken ankle had been treated when he reported to sickbay following this accident.  The Veteran's multiple and conflicting lay statements regarding the trauma he allegedly experienced at the time of his in-service fall are inconsistent with the competent evidence of record (in this case, service treatment records) showing only that he fractured his right ankle following a reported fall from a helicopter during service.  There is no evidence in the Veteran's service treatment records that he complained of or was treated for any shoulder or back injuries or any injuries to the upper torso or chest during active service.  It also seems likely that the Veteran would have been hospitalized following his alleged in-service accident if, as he has contended, he had experienced serious trauma to multiple areas of his body following a fall from a helicopter.  Thus, the Board finds that the Veteran's conflicting and contradictory lay statements concerning the extent of his injuries at the time of his alleged in-service fall from a helicopter also are entitled to little probative value.

In summary, the Board acknowledges the Veteran's repeated assertions that he injured his head, neck, back, and/or shoulders in an in-service accident involving a helicopter and experienced headaches as a result of these alleged in-service injuries.  As the Board previously found when it denied his original claim of service connection for headaches in October 1980, and as the RO has found since that time, there is no evidence in the Veteran's contemporaneous service treatment records that he incurred any injuries other than a broken ankle during active service in late 1970 and early 1971 when he was treated for this injury following a reported fall from a helicopter.  These records also show that the Veteran was treated for headaches before and after his alleged in-service fall from a helicopter and no chronic disability due to headaches was diagnosed during active service or within the first post-service year.  Nor does the competent post-service medical evidence demonstrate that the Veteran's current headaches are related to active service or any incident of service, to include his in-service accident.  This evidence shows instead that, at best, the Veteran's current headaches are most likely related to suboccipital neuralgia which might result from direct nerve injury or entrapment from contiguous musculoskeletal injury (i.e., neck and shoulder injury), as the VA examiner concluded in November 2008.  As noted elsewhere, there is no competent evidence in the Veteran's service treatment records that he injured his neck or shoulders during active service, including as a result of an in-service fall from a helicopter, such that another examination is required to determine whether this alleged in-service injury contributed to or caused his current headaches.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current headaches to active service or any incident of service.  Accordingly, the Board finds that service connection for chronic headaches also is not warranted on a direct service connection basis.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of chronic headaches have been continuous since service.  He asserts that he continued to experience chronic headaches after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of chronic headaches after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of chronic headaches since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, the service separation examination report reflects that the Veteran was examined and his head, face, neck, and scalp were found to be clinically normal.  No in-service history of headaches was noted at his separation physical examination, although a medical history report at separation was not included in the Veteran's available service treatment records.  Information obtained at the service separation examination is contemporaneous to service, however, so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As noted above, the Veteran also did not report any relevant in-service medical history of headaches when he was examined by VA for sinusitis in January 1973, approximately 2 months after his service separation.

The Veteran sought treatment for a myriad of medical complaints since discharge from service, including sinusitis in 1973 immediately following his service discharge (as discussed above).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to headaches.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with a new VA primary care physician after service in April 2003, he did not report the onset of headaches during or soon after service or even indicate that the headaches were of longstanding duration.  He reported instead only that he had fallen 18 feet from a helicopter in 1971, fractured his ankle, and had been in a cast for 6 weeks thereafter.  No other relevant medical history was reported by the Veteran in April 2003.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for sinusitis in November 1972, immediately following his discharge from active service, but did not claim service connection for headaches or make any mention of any headaches.  The Board acknowledges in this regard that a January 1973 EEG indicated that the Veteran complained of severe headaches.  This complaint of severe headaches was not noted in the January 1973 VA examination report itself.  Nor did the Veteran report any relevant in-service history of headaches to the VA examiner who completed the January 1973 examination report.  The Veteran did not claim that symptoms of this disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  The Veteran's inconsistencies in reporting the onset of his headaches, what happened to him during active service, and what he experienced as a result of his alleged in-service accident involving a helicopter are discussed in detail above.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board observes that the Veteran relies heavily on Dr. Abowitz's July 1977 examination report as support for his claim.  The Board has found that this opinion is entitled to little probative value for the reasons detailed above.  Dr. Abowitz also admitted in his July 1977 examination report that, although he had reviewed the Veteran's service treatment records and post-service VA treatment records, he could not find a more specific description of the Veteran's initial in-service injury than right ankle fracture and he was "not certain that it matters much."  Dr. Abowitz stated instead that the Veteran's own description of his in-service fall was "of significance."  Contrary to Dr. Abowitz's assumptions that what was in the service treatment records was less important than the Veteran's description of his in-service fall, the Board finds that, because they are contemporaneous to service, the service treatment records are more credible regarding what the Veteran experienced during service than his unsupported lay assertions made to Dr. Abowitz almost 5 years after his service separation.  The Board acknowledges that the Veteran is competent to describe what happened to him in service; as discussed above, however, what the Veteran described is not credible given the contradictory and conflicting statements received by VA during this appeal and what he reported to his VA and private treating physicians in the years since service.  The Veteran's description of his in-service fall is "of significance" only in that it illuminates how much he embellished the facts and circumstances of his in-service fall and the injuries he allegedly experienced after this fall in the years since his service separation and undermines his credibility.    

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for chronic headaches is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


